[Cite as State v. Faulkner, 2018-Ohio-3824.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                            Court of Appeals No. WD-17-048

        Appellee                                         Trial Court No. 2017CR0086

v.

Jake W. Faulkner, III                                    DECISION AND JUDGMENT

        Appellant                                        Decided: September 21, 2018

                                                  *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                                  *****

        JENSEN, J.

                                               I. Introduction

        {¶ 1} Appellant, Jake Faulkner, III, appeals the judgment of the Wood County

Court of Common Pleas, sentencing him to 30 months in prison after he pleaded guilty to

one count of failure to comply. Because we find that the trial court properly imposed an
additional consecutive prison sentence of 1,387 days based upon appellant’s violation of

a postrelease control sentence that was lawfully imposed under the then-existing law, we

affirm.

                           A. Facts and Procedural Background

          {¶ 2} On March 10, 2017, appellant entered a plea of not guilty to a charge of

failure to comply in violation of R.C. 2921.331(b)(c)(5)(a)(ii), a felony of the third

degree. Following pretrial proceedings, appellant appeared before the trial court on July

14, 2017, and entered a plea of guilty to the aforementioned charge. Appellant’s

sentencing hearing was held September 1, 2017, at which time the following facts were

established.

          {¶ 3} On February 16, 2017, appellant failed to stop his car when signaled by

police in Wood County. Instead, appellant led police on a high speed chase that lasted 30

miles, while traveling at speeds in excess of 100 m.p.h. After crashing his vehicle,

appellant fled on foot before being apprehended.

          {¶ 4} At sentencing, appellant was ordered to serve 30 months in the Ohio

Department of Rehabilitation and Corrections. The court also added another 1,387 days

of prison pursuant to its finding that appellant violated the terms of his postrelease

control, which was imposed in connection with a January 2006 conviction from Lucas

County in case No. CR0200502719. Thereafter, appellant filed a timely appeal.




2.
                                B. Assignment of Error

      {¶ 5} On appeal, appellant presents the following assignment of error:

             The Trial Court erred to the prejudice of the appellant by imposing

      1,387 days of postrelease control based on a judgement entry that did not

      meet the requirements of State v. Grimes.

                                       II. Analysis

      {¶ 6} In his sole assignment of error, appellant argues that the trial court erred

when it imposed the additional 1,387-day prison sentence stemming from his violation of

the terms of postrelease control under case No. CR0200502719. Appellant argues that

the postrelease control should be vacated because the 2006 judgment entry does not

comply with the following language provided by the Ohio Supreme Court in State v.

Grimes:

             [T]o validly impose postrelease control when the court orally

      provides all the required advisements at the sentencing hearing, the

      sentencing entry must contain the following information: (1) whether

      postrelease control is discretionary or mandatory, (2) the duration of the

      postrelease-control period, and (3) a statement to the effect that the Adult

      Parole Authority (“APA”) will administer the postrelease control pursuant

      to R.C. 2967.28 and that any violation by the offender of the conditions of

      postrelease control will subject the offender to the consequences set forth in




3.
       that statute. State v. Grimes, 151 Ohio St. 3d 19, 2017-Ohio-2927, 85
N.E.3d 700, ¶ 1.

       {¶ 7} Concerning postrelease control, appellant notes that the 2006 judgment entry

merely states: “Defendant given notice of appellate rights under R.C. 2953.08 and post

release control notice under R.C. 2929.19(b)(3) and R.C. 2967.28.” Since the 2006 entry

failed to meet the requirements of Grimes, appellant argues that the postrelease control

sentence stemming from his 2006 conviction is void and must be vacated.

       {¶ 8} Notably, we have previously held that Grimes does not apply retroactively to

matters not pending on the date Grimes was announced. State v. Madrid, 6th Dist. Lucas

No. L-17-1299, 2018-Ohio-1873, ¶ 16; compare State v. Harper, 10th Dist. Franklin No.

17AP-762, 2018-Ohio-2529, ¶ 15 (applying Grimes retroactively). Appellant’s 2006

conviction was final long before Grimes was announced. Moreover, appellant does not

argue that the trial court’s original imposition of postrelease control was defective under

the body of case law that applied when he was sentenced in 2006. Therefore, we find no

merit to appellant’s assertion that the trial court in this case erred in imposing an

additional sentence upon its conclusion that appellant had violated the terms of his

postrelease control.

       {¶ 9} Accordingly, we find appellant’s sole assignment of error not well-taken.




4.
                                     III. Conclusion

       {¶ 10} In light of the foregoing, the judgment of the Wood County Court of

Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant

to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
James D. Jensen, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




5.